Name: Council Regulation (EU) 2016/1184 of 18 July 2016 amending Regulation (EU) 2015/2265 opening and providing for the management of autonomous Union tariff quotas for certain fishery products for the period 2016 to 2018
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  food technology;  trade;  foodstuff;  agricultural policy
 Date Published: nan

 21.7.2016 EN Official Journal of the European Union L 196/1 COUNCIL REGULATION (EU) 2016/1184 of 18 July 2016 amending Regulation (EU) 2015/2265 opening and providing for the management of autonomous Union tariff quotas for certain fishery products for the period 2016 to 2018 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) 2015/2265 (1) opens and provides for the management of autonomous Union tariff quotas for certain fishery products for the period 2016 to 2018. Appropriate volumes have been decided for each tariff quota so as to ensure an adequate supply to the Union industry for the period 2016 to 2018. (2) The third paragraph of footnote 2 of the Annex to Regulation (EU) 2015/2265 describes the processing operations for which certain tariff quotas may be used. That paragraph does not include slicing among the operations qualifying for the tariff quota bearing order No 09.2760 as regards frozen hake and pink cusk-eel. (3) For that tariff quota to be used, it is appropriate to include slicing as a qualifying operation. (4) Regulation (EU) 2015/2265 should therefore be amended accordingly. (5) The period in which the quotas opened by Regulation (EU) 2015/2265 apply in the first year runs from 1 January to 31 December 2016. Since it is necessary to ensure equal treatment of economic operators, this Regulation should be applied retroactively with effect from 1 January 2016, HAS ADOPTED THIS REGULATION: Article 1 In the third paragraph of footnote 2 of the Annex to Regulation (EU) 2015/2265, the following indent is added:  slicing for materials under CN codes ex 0303 66 11, 0303 66 12, 0303 66 13, 0303 66 19, 0303 89 70, 0303 89 90. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2016. For the Council The President G. MATEÃ NÃ  (1) Council Regulation (EU) 2015/2265 of 7 December 2015 opening and providing for the management of autonomous Union tariff quotas for certain fishery products for the period 2016-2018 (OJ L 322, 8.12.2015, p. 4).